This was an action for a malicious prosecution, wherein a verdict was found for the Plaintiff, and upon a motion for a new trial being overruled, the Defendants appealed. The ground of the motion was the admission of improper testimony by the Court, in allowing a witness to prove, that on the trial before the magistrate, the Defendant Martin, stated, that the iron he then alluded to, was the front hoop of a hammer-shaft; whereas, the statement of his evidence returned by the magistrate was, that Garrish brought to him a piece of a band that belonged to the hammer-shaft after the iron works were destroyed. The question does not arise in this case whether parol evidence is admissible to contradict the written statement by the magistrate; for the evidence received is entirely consistent with it, and tends only to a more exact specification of the iron described by the party. A piece of a band that belonged to a hammer-shaft, may be the front hoop of a shaft; and if Martin did, in truth, so describe it, and it became necessary on the trial of the cause, that the very description he gave, should be repeated, there is nothing to forbid such evidence. We, therefore, think the rule for a new trial should be discharged. *Page 191 
(248)